NOT RECOMMENDED FOR PUBLICATION
                               File Name: 15a0166n.06

                                         No. 14-1857


                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

NAZAR R. HINDO; NADA HINDO,                            )                      FILED
                                                       )                 Mar 03, 2015
       Plaintiffs-Appellants,                          )             DEBORAH S. HUNT, Clerk
                                                       )
v.                                                     )
                                                       )      ON APPEAL FROM THE
BANK OF NEW YORK MELLON, fka The Bank of               )      UNITED STATES DISTRICT
New York Mellon, fka The Bank of New York, as          )      COURT FOR THE EASTERN
Trustee for the Certificateholders of CWALT, Inc.,     )      DISTRICT OF MICHIGAN
Alternative Loan Trust 2007-OH2, Mortgage Pass-        )
through Certificates, Series 2007-OH2,                 )
       Defendant-Appellee.




       BEFORE:        SILER, ROGERS, and COOK, Circuit Judges.

       ROGERS, Circuit Judge. The Hindos took out a mortgage on a piece of real property in

Michigan, but later defaulted. The property was sold to the Bank of New York Mellon at a

sheriff’s sale. New York Mellon filed an eviction action in Michigan state court and shortly

afterward, the parties entered into a consent judgment granting New York Mellon possession of

the property. Two months later, the Hindos sued New York Mellon in state court seeking to

quiet title and alleging that the foreclosure violated various state laws. New York Mellon

removed to federal court and moved to dismiss, arguing that the state court consent judgment had

claim preclusive effect on the new suit. The district court agreed and dismissed the case.

Because the district court opinion was thorough and well-reasoned, an additional opinion by this
No. 14-1857, Hindo, et al. v. The Bank of New York Mellon


court would be duplicative.1 For the reasons given in the district court’s opinion, we affirm. See

Hindo v. Bank of N.Y. Mellon, No. 13-12912, 2014 U.S. Dist. LEXIS 77966 (E.D. Mich. June 9,

2014).




1
  At the district court, the Hindo’s counsel “completely failed to present a cognizable argument to support his
clients’ claims.” The district court encouraged the Hindo’s counsel “to spend more time preparing filings” to
“avoid such failures—and sanctions—in the future.” The Hindo’s counsel did not heed the district court’s advice,
submitting to this court word-for-word the res judicata arguments the district court criticized.

                                                      -2-